DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the upper surface of the filler being lower than the first and second surfaces of the body to form a sag surface is a different embodiment. Furthermore, upon review of the specification, said embodiment is not presented in the disclosure.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 11-20 directed to a Group and/or Species non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) An optical film of a double-sided structure, comprising:
a body which includes a first polymer and a second polymer, having a first surface and a second surface opposite to each other; and an accommodation mechanism provided on the first surface and the second surface; and a filler filled in the accommodation mechanism for forming a graphic structure; the upper surface of the filler is just flush with the first surface and the second surface respectively to form a plane structure; adjacent parts of the first polymer and the second polymer are fused with each other such that the body comprising the accommodation mechanism is an integral structure; an adjacent part between the first polymer and the second polymer is formed with a fusion portion, the fusion portion can be a region formed by fusing the first polymer and the second polymer at a predetermined proportion; a fusion location of the first polymer and the second polymer does not form an interface, and a difference value of refractive indexes of the first polymer and the second polymer is less than 0.5; the first polymer and the second polymer each comprises a thermosetting resin, a photocurable resin or a mixture of the thermosetting resin and the photocurable resin.

11-20. (Cancelled)


REASONS FOR ALLOWANCE
Claims 1, 4-6, 8-10 and 21are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks pages 11-14, filed 06/07/2021, with respect to independent claim 1 (and thereby dependent claims 4-6, 8-10 and 21), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claim 1 are the same as those set forth in that response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/14/2021